IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-50642
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

ALBERT SANCHEZ, JR.,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-94-CR-384
                        - - - - - - - - - -
                            June 3, 1997
Before KING, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Albert Sanchez, Jr., appeals his sentence after being

convicted of distribution of cocaine and possession of cocaine

with intent to distribute.   Sanchez contends that the district

court erred in assessing a two-level enhancement under U.S.S.G.

§ 3B1.1(c) after determining that he was an organizer in the

offense.   We have reviewed the record and the briefs of the

parties and hold that the district court’s determination did not

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-50642
                                 - 2 -

have an adequate evidentiary basis.    United States v. Jobe, 101

F.3d 1046 (5th Cir. 1996).    The record is inadequate to show that

Sanchez supervised Manzano in any activity for which Manzano was

criminally liable.   Accordingly, the two-level enhancement under

§ 3B1.1(c) was improper.

     It is ordered that the sentence imposed by the district

court against Sanchez is VACATED.    The case is REMANDED to the

district court for resentencing.

     VACATED AND REMANDED.